October 7, 2011 John Reynolds, Assistant Director Division of Corporate Finance U.S. Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: Catasys, Inc. Amendment No. 3 to Registration Statement on Form S-1 Filed on September 23, 2011 File No. 333-173659 Dear Mr. Reynolds: On behalf of Catasys, Inc. (the “Company”), we are hereby responding to the comments given by letter (the “Comment Letter”) dated October 3, 2011 by the Securities and Exchange Commission (the “Commission”).We are filing these responses in connection with Amendment No. 4 (“Amendment No. 4”) to the Company’s Registration Statement on Form S-1, filed October 7, 2011 (the “Registration Statement”). The responses are numbered to correspond to the comments set forth in the Comment Letter, which, for convenience, we have incorporated into this response letter, and are based upon information provided to Mintz, Levin, Cohn,
